DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the scope of the claimed invention is indefinite because it is unclear how the second control valve functions to control the third and fourth actuators when it fluidly communicates with the first and second actuators. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sporrer et al. (US Patent Application Publication No. 2018/0153089 A1).
CLAIMS 1 AND 3-8
Sporrer et al. ‘089 discloses a control system for controlling an implement that is movable between a work mode and a transport mode, the control system comprising:
regarding claim 1,
a source of hydraulic fluid (302);
a first actuator (132) fluidly coupled to the source, the first actuator being movable between a retracted position and a fully extended position;
a second actuator (138) fluidly coupled to the source and in parallel with the first actuator, the second actuator being movable between a retracted position and a fully extended position (Fig. 3);
a sensor (“other sensors” per para. 0070) for detecting a change in position of the first or second actuator (132 or 138) between their retracted and fully extended positions; and
a control valve (224 or 228) disposed in communication with the sensor and in fluid communication with the first and second actuators (132, 138);

wherein, the control valve (224 or 228) inhibits movement of the first and second actuators before either actuator reaches its fully extended position (per disclosure for adjustable depth throughout; para. 0070);
regarding claim 3,
wherein the sensor detects a target (102) on the implement as the first and second actuators move towards their fully extended positions;
regarding claim 4,
wherein as the sensor detects the target, an output signal is sent to trigger the control valve to block fluid therethrough and inhibit movement of the first and second actuators (para. 0070);
regarding claim 5,
wherein, in the transport mode, the first and second actuators are disposed at a threshold extended position which is less than their fully extended positions (para. 0013);
further wherein, during transport mode, hydraulic fluid flows between the first and second actuators such that the first or second actuator extends as the other retracts (per disclosure for selective control to target desired depths, such as when cultivating a field that varies in elevation across the width of the implement; see for example para. 0050);
regarding claim 6,
	a third actuator (122) fluidly coupled to the source, the third actuator being movable between a retracted position and a fully extended position;

a second sensor (222 or 226) for detecting a change in position of the third or fourth actuator between their retracted and fully extended positions; and
a second control valve (220) disposed in communication with the second sensor and in fluid communication with the third and fourth actuators;
wherein, as the implement moves to its transport mode, the second sensor detects the third and fourth actuators moving towards their fully extended positions;
wherein, the second control valve inhibits movement of the third and fourth actuators before either actuator reaches its fully extended position (per disclosure for adjustable depth throughout);
regarding claim 7,
wherein the first and second actuators (132, 138) form a first actuator pair and the third and fourth actuators (122, 124) form a second actuator pair, the first actuator pair and second actuator pair being independently fluidly coupled to the source (Fig. 3); and
regarding claim 8,
further comprising a flow divider (314) fluidly coupled between the source and the first and second actuator pairs, the flow divider dividing an amount of fluid from the source into substantially equal first and second portions, the first portion of fluid flowing to the first actuator pair and the second portion of fluid flowing to the second actuator pair.  


CLAIMS 9 AND 11-15
Sporrer et al. ‘089 discloses a control system for controlling an implement having a chassis that is movable between a work mode and a transport mode, the control system comprising:
regarding claim 9,
 Deere Ref. No. P30646-US-PRIa controller (212) comprising control logic for controlling the control system, the control logic including a predefined target height;
a source of hydraulic fluid (302);
a first actuator (132) fluidly coupled to the source, the first actuator being movable between a retracted position and a fully extended position;
a second actuator (138) fluidly coupled to the source and in parallel with the first actuator (Fig. 3), the second actuator being movable between a retracted position and a fully extended position;
a sensor (“other sensors” per para. 0070) for detecting a change in height of the chassis as the first and second actuators move between their retracted and fully extended positions, the sensor being in communication with the controller; and
a control valve (224 or 228) disposed in communication with the controller (212) and in fluid communication with the first and second actuators (132, 138);
wherein, as the implement moves to its transport mode, the sensor detects a height of the chassis relative to a ground surface and outputs the detected height to the controller (212);
wherein, the controller (212) uses the control logic to compare the detected height to the predefined target height;

regarding claim 11,
wherein, in the transport mode, the first and second actuators (132, 138) are disposed at a target extended position which is less than their fully extended positions (para. 0013);
further wherein, during transport mode, hydraulic fluid flows between the first and second actuators (132, 138) such that the first or second actuator extends as the other retracts (per disclosure for selective control to target desired depths, such as when cultivating a field that varies in elevation across the width of the implement; see for example para. 0050);
regarding claim 12,
a third actuator (122) fluidly coupled to the source, the third actuator being movable between a retracted position and a fully extended position;
a fourth actuator (124) fluidly coupled to the source and in parallel with the third actuator (Fig. 3), the fourth actuator being movable between a retracted position and a fully extended position;
a second sensor (222 or 226) for detecting a change in height of the chassis as the third and fourth actuators (122, 124) move between their retracted and fully extended positions, the second sensor being in communication with the controller; and
a second control valve (220) disposed in communication (indirectly) with the controller and in fluid communication with the first and second actuators;

wherein, the controller (212) uses the control logic to compare the detected height to the predefined target height;
wherein, when the height of the chassis reaches the predefined target height, the controller triggers the second control valve (220) to inhibit movement of the third and fourth actuators (122, 124) before either actuator reaches its fully extended position (per disclosure for adjustable depth throughout);
regarding claim 13,
	wherein the first and second actuators (132, 138) form a first actuator pair and the third and fourth actuators (122, 124) form a second actuator pair, the first actuator pair and second actuator pair being independently fluidly coupled to the source;
regarding claim 14,
further comprising a flow divider (314) fluidly coupled between the source and the first and second actuator pairs, the flow divider dividing an amount of fluid from the source into substantially equal first and second portions, the first portion of fluid flowing to the first actuator pair and the second portion of fluid flowing to the second actuator pair; and
regarding claim 15,
further comprising a selective control valve (306) fluidly coupled to the first and second actuators (132, 138), the selective control valve supplying fluid to the first and second actuators;
 Deere Ref. No. P30646-US-PRIwherein, when the height of the chassis reaches the predefined target height, the controller (212) triggers the selective control valve (306) to discontinue supplying fluid to the 

CLAIMS 16, 17 AND 20
Sporrer et al. ‘089 discloses an agricultural implement configured to operate in at least a work mode and a transport mode as it traverses along a ground surface, the implement comprising:
regarding claim 16,
a chassis (102, 104, 106);
a first ground-engaging mechanism (15 of first inner frame 104) and a second ground-engaging mechanism (14 of second inner frame 106) coupled to the chassis;
a source of hydraulic fluid (302);
a first actuator (132) fluidly coupled to the source and being movable between a retracted position and a fully extended position, the first actuator configured to move the first ground-engaging mechanism between a lowered position and raised position;
a second actuator (138) fluidly coupled to the source and in parallel with the first actuator (Fig. 3), the second actuator being movable between a retracted position and a fully extended position, where the second actuator is configured to move the second ground-engaging mechanism between a lowered position and raised position;
a sensor (“other sensors” per para. 0070) for detecting a height of the chassis relative to the ground surface or movement of the first and second actuators;

wherein, the control valve inhibits movement of the first and second actuators before either actuator reaches its fully extended position (per disclosure for adjustable depth throughout; para. 0070);
regarding claim 17,
	wherein, in the transport mode, the first and second actuators (132 or 138) are disposed at a target extended position which is less than their fully extended positions;
further wherein:
 Deere Ref. No. P30646-US-PRIin transport mode, as the first ground-engaging mechanism raises, the first actuator extends such that hydraulic fluid flows from the second actuator to the first actuator inducing the second actuator to retract; and
in transport mode, as the second ground-engaging mechanism raises, the second actuator extends such that hydraulic fluid flows from the first actuator to the second actuator inducing the first actuator to retract (per disclosure for selective control to target desired depths, such as when cultivating a field that varies in elevation across the width of the implement; see for example para. 0050); and
regarding claim 20,
a third actuator (122) fluidly coupled to the source, the third actuator being movable between a retracted position and a fully extended position; and

wherein the first and second actuators (132, 138) form a first actuator pair and the third and fourth actuators (122, 124) form a second actuator pair, the first actuator pair and second actuator pair being independently fluidly coupled to the source.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sporrer et al. (US Patent Application Publication No. 2018/0153089 A1) in view of Ryan (US Patent No. 3,583,284 A).
Regarding claims 2, 10 and 18, Sporrer et al. ‘089 further teaches the first actuator (132) comprising a cap end and a rod end and the second actuator (138) comprising a cap end and a rod end but fails to teach the cap ends and the rod ends directly fluidly connected.  Ryan ‘284, as viewed in Fig. 5, shows a first actuator (136c) and a second actuator (136d) directly fluidly connected at their cap ends (via elements 148) and at their rod ends (via elements 150).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second actuators of Sporrer such that their cap ends and rod ends would have been directly fluidly connected, as suggested by Ryan.  The motivation for making the modification would have been to connect the actuators in parallel in an alternate known manner.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sporrer et al. (US Patent Application Publication No. 2018/0153089 A1).
Regarding claim 19, Sporrer et al. ‘089 further teaches a selective control valve (306) fluidly coupled between the source and the first and second actuators (132, 138), wherein the selective control valve supplies hydraulic fluid from the source to the first and second actuators when in its open position; further wherein, the selective control valve moved to its closed In re Japikse, 86 USPQ 70.  The motivation for making the modification would have been to provide ease of disconnection of the selective control valve and reconnection to a separate implement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barber (US Patent No. 4,967,851 A), entire document.
Hadley (US Patent No. 5,065,681 A), Fig. 2.
Myers (US Patent No. 6,758,284 B2), Fig. 5.
Graham et al. (US Patent No. 7,918,285 B1), Fig. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
26 February 2022